 1 WOLF, RIFKIN, SHAPIRO,
   SCHULMAN & RABKIN, LLP
 2 DOUGLAS COHEN, ESQ.
   Nevada Bar No. 1214
 3 DANIEL BRAVO, ESQ.
   Nevada Bar No. 13078
 4 A. JILL GUINGCANGCO, ESQ.
   Nevada Bar No. 14717
 5 3773 Howard Hughes Parkway, Suite 590 South
   Las Vegas, Nevada 89169
 6 Phone: (702) 341-5200 / Fax: (702) 341-5300
   dcohen@wrslawyers.com
 7 dbravo@wrslawyers.com
   ajg@wrslawyers.com
 8
   Attorneys for Plaintiffs
 9

10                             UNITED STATES DISTRICT COURT
11                                    DISTRICT OF NEVADA
12 JOHN DOE, as the father of JANE DOE, his          Case No.: 2:20-cv-01490-KJD-DJA
   minor daughter; JANET DOE, as the mother
13 of JANE DOE, her minor daughter; and JANE
   DOE, individually;
14                                                   STIPULATED SUPPLEMENTAL ORDER
                               Plaintiffs,           TO COURT ORDER (ECF No. 26)
15
                  vs.                                (FIRST REQUEST)
16
   EQUIPO ACADEMY; JOHN DOES I-X,
17 inclusive; and ROE CORPORATIONS I-X,
   inclusive;
18
                               Defendants.
19

20         Defendant, Equipo Academy, by and through its attorneys of record, James Olson, Esq.
21 and Stephanie Zinna, Esq., of the law offices of Olson Cannon Gormley & Stoberski, and

22 Plaintiffs Jane Doe, Janet Doe and John Doe, by and through their attorneys, Douglas Cohen,

23 Esq. and Wolf, Rifkin, Shapiro, Schulman and Rabkin, LLP, hereby stipulate and agree to the

24 following supplemental order to the Court’s Order (ECF No. 26) as follows:

25      1) Sensitive sexually oriented text messages exist by and between Jane Doe and Student X
26         written at a time when Jane Doe was 12-years–old and Student X was 18-years old;
27

28


                                                  -1-
 1     2) Plaintiffs will produce these text messages to Stephanie Zinna marked confidential and

 2         for Stephanie Zinna’s eyes only on the condition that that texts will not be copied by her

 3         in any manner, including electronically, or be used by her in this litigation, or produced to

 4         any other person unless there is: (A) a written agreement between the parties or (B)

 5         Equipo Academy obtains a Court order permitting any portion of the texts to be copied,

 6         supplied to any other person (including an expert) or to be used for this litigation or for

 7         any purpose; and

 8     3) In addition to the foregoing, the text messages may not be provided to any defense expert

 9         unless and until the defense expert signs the agreement attached hereto as exhibit “A.”
10   DATED this 7th day of June, 2021.                 DATED this 7th day of June, 2021.

11   WOLF, RIFKIN, SHAPIRO,                            OLSON, CANNON, GORMLEY &
     SCHULMAN & RABKIN, LLP                            STOBERSKI
12

13
     By: /s/ Douglas Cohen                             By: /s/ Stephanie Zinna
14      DOUGLAS M. COHEN, ESQ.                            STEPHANIE ZINNA, ESQ.
        Nevada Bar No. 1214                               Nevada Bar No. 11488
15      DANIEL BRAVO, ESQ.                                9950 W. Cheyenne Avenue
        Nevada Bar No. 13078                              Las Vegas, Nevada 89129
16      A. JILL GUINGCANGCO, ESQ.                         Phone: (702) 384-4012
        Nevada Bar No. 14717                              Facsimile: (702) 383-0701
17
        3773 Howard Hughes Parkway,                       jolson@ocgas.com
18      Suite 590 South                                   szinna@ocgas.com
        Las Vegas, Nevada 89169
19                                                         Attorneys for Defendant, EQUIPO
         Attorneys for Plaintiffs
20                                                         ACADEMY

21 IT IS SO ORDERED.
                      8th 2021.
          Dated: June____,                     ____________________________________
22
                                               DANIEL ALBREGTS
23                                              UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                                                     -2-
           Case 2:20-cv-01490-KJD-DJA Document 46 Filed 06/07/21 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2         I hereby certify that on this 7th day of June, 2021, a true and correct copy

 3 of STIPULATED SUPPLEMENTAL ORDER TO COURT ORDER (ECF No. 26) (FIRST

 4 REQUEST) was served via the United States District Court CM/ECF system on all parties or

 5 persons requiring notice.

 6
                                             By /s/ Jennifer Finley
 7                                              Jennifer Finley, an Employee of
                                                WOLF, RIFKIN, SHAPIRO, SCHULMAN &
 8                                              RABKIN, LLP
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -3-
 Case 2:20-cv-01490-KJD-DJA Document 46-1 Filed 06/07/21 Page 1 of 3




                         EXHIBIT A
(ACKNOWLEDGEMENT AND AGREEMENT
          TO BE BOUND)




                         EXHIBIT A
(ACKNOWLEDGEMENT AND AGREEMENT
          TO BE BOUND)
           Case 2:20-cv-01490-KJD-DJA Document 46-1 Filed 06/07/21 Page 2 of 3




 1                                              EXHIBIT A
 2                 ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3          I hereby attest to my understanding that ANY TEXT MESSAGES BY AND BETWEEN

 4 Jane Doe and Student X designated as “CONFIDENTIAL – Subject to Court Order” AND FOR

 5 STEPANIE ZINNA’S EYE’S ONLY are provided to me subject to the STIPULATED

 6 SUPPLEMENT TO COURT ORDER ECF No. 26, in Doe v. Equipo Academy, Case No. 2:20-

 7 cv-01490-KJD-DJA, pending in the United States District Court, District of Nevada. I further

 8 attest that I have been given a copy of and have read the STIPULATED SUPPLEMENT TO

 9 COURT ORDER ECF No. 26 and that I agree to be bound by its terms. I also understand that

10 my execution of this Acknowledgement and Agreement to Be Bound is a prerequisite to my

11 review of any Materials designated as “CONFIDENTIAL – Subject to Court Order” AND FOR

12 STEPHANIE ZINNA’S EYE’S ONLY.

13          I further agree that I shall not disclose to anyone except in accord with the

14 SUPPLEMENT TO COURT ORDER ECF No. 26 in Doe v. Equipo Academy, Case No.

15 2:20-cv-01490-KJD-DJA. I further agree and attest to my understanding that my obligation

16 to honor the confidentiality of such Materials and information will continue even after this

17 litigation concludes.

18          The confidential text messages by and between Jane Doer and Student X will not be

19 copied by me in any manner, including electronically, or be used in this litigation, or be

20 shared with any other person unless there is: (A) a written agreement between the parties or

21 (B) Equipo Academy obtains a Court order permitting any portion of the text messages to be

22 copied, supplied to any other person (including an expert) or to be used for this litigation or

23 for any other purpose. I further agree and attest to my understand that, if I fail to abide by the

24 terms of the Protective Order, I may be subject to sanction, including contempt of court, for

25 such failure.

26 / / /

27 / / /

28
                                                       1
          Case 2:20-cv-01490-KJD-DJA Document 46-1 Filed 06/07/21 Page 3 of 3




 1          I agree to be subject to the jurisdiction of the United States District Court, District of

 2 Nevada, for the purposes of any proceedings relating to the enforcement of the Protective

 3 Order.

 4          DATED this _______day of ____________________, 2021.

 5

 6                                                          ______________________________
                                                            Name:
 7

 8 SUBSCRIBED AND SWORN to before me

 9 This _____ day of _______________, 2021.

10

11 NOTARY PUBLIC in and for the

12 County of _______________, State of _______________.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
